             Case 2:19-cr-00203-RSM Document 343 Filed 10/05/20 Page 1 of 3




 1                                                                Chief Judge Ricardo S. Martinez

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8

 9   UNITED STATES OF AMERICA,                          No. 19-cr-203-RSM-8

10                                Plaintiff,            ORDER ON DEFENDANT’S MOTION
     V.                                                 TO CHANGE PLEA VIA REMOTE
11                                                      HEARING
     MANUELA ZAHN,
12

13                                Defendant.

14

15
                                                 I.    ORDER
16

17
            The court has reviewed Ms. Zahn’s motion, the record in this matter, and the applicable
18
     law. Being fully advised and finding oral argument unnecessary, the court GRANTS Ms. Zahn’s
19
     motion as more fully described herein.
20

21                                             II.    ANALYSIS

22
            The Federal Rules of Criminal Procedure make no provision for a defendant to enter a
23
     guilty plea except while in open court. See generally Fed. R. Crim. P. Due to the COVID-19
24

     ORDER GRANTING
     MOTION FOR REMOTE HEARING
     U.S.A. v. Zahn, 19-cr-203-RSM

     Page 1 of 3
              Case 2:19-cr-00203-RSM Document 343 Filed 10/05/20 Page 2 of 3




     pandemic and the public health emergency, Congress enacted the Coronavirus Aid, Relief, and
 1
     Economic Safety Act (“CARES Act”), which provides that certain criminal proceedings may
 2
     proceed by video teleconferencing during the COVID-19 national emergency, including a guilty
 3

 4   plea in a felony case. See CARES Act § 15002. To do so, the Judicial Conference of the United

 5   States first must find that the COVID-19 emergency will materially affect the functioning of the

 6   federal courts generally or a particular court. Id. § 15002(b)(2)(A). It has done so. See

 7   Administrative Office of the United States Courts, Judiciary News, Judiciary Authorizes

 8   Video/Audio Access During COVID-19 Pandemic (Mar. 31, 2020),

 9   https://www.uscourts.gov/news/2020/03/31/judiciary-authorizes-videoaudio-access- during-
10   covid-19-pandemic.
11          On March 30, 2020, this court fulfilled the second requirement of the CARES Act for
12
     permitting guilty plea hearings via video teleconferencing when it entered a finding “that felony
13
     pleas under Rule 11 of the Federal Rules of Criminal Procedure and felony sentencings under
14
     Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted in person without
15
     seriously jeopardizing public health and safety.” See GO 04-20 at 2; see also CARES Act §
16
     15002(b)(2)(A).
17
            Third, the CARES Act requires that the district court in the particular case must find “for
18
     specific reasons that the plea . . . in that case cannot be further delayed without serious harm to
19
     the interests of justice.” See CARES Act § 15002(b)(2)(A); see also GO 04-20. Accordingly, the
20
     court finds that, because Ms. Zahn and the Government have reached an agreement concerning
21

22   his plea, the plea hearing in this case “cannot be further delayed without serious harm to the

23   interests of justice.” See CARES Act § 15002(b)(2)(A). Absent intervention, Ms. Zahn would

24   not be able to participate in a guilty plea hearing until at least October 5, 2020, see GO 13-20 at

     ORDER GRANTING
     MOTION FOR REMOTE HEARING
     U.S.A. v. Zahn, 19-cr-203-RSM

     Page 2 of 3
              Case 2:19-cr-00203-RSM Document 343 Filed 10/05/20 Page 3 of 3




     2, despite having previously reached an agreement to resolve the case months earlier. In so
 1
     finding, the court places special emphasis on the fact that Ms. Zahn’s guilty plea hearing would
 2
     have likely occurred by now but for General Order 02-20. Accordingly, the court GRANTS Ms.
 3

 4   Zahn’s motion to proceed with her guilty plea hearing via video teleconference.

 5

 6                                         III.    CONCLUSION

 7          Based on the foregoing analysis, and within the specific parameters set forth above, the

 8   court GRANTS Ms. Zahn’s motion to proceed with a guilty plea hearing via video

 9   teleconference.
10

11

12
          DONE this 5th day of October, 2020.
13

14

15

16
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

     ORDER GRANTING
     MOTION FOR REMOTE HEARING
     U.S.A. v. Zahn, 19-cr-203-RSM

     Page 3 of 3
